This was an action by way of injunction to enjoin the collection of taxes which the plaintiff claims were illegally assessed against it. The gist of the action is- set forth in the following allegation: “On the 30th day of September, 1912, the said board of review, arbitrarily and capriciously and without any evidence or information whatsoever to warrant such action, added the sum of $4,123 to the tax return of plaintiff.”
To this petition a demurrer was filed.
The petition states a good cause of action, and injunction is the proper and only remedy (14 C. C., 94; 35 O. S., 474; 55 O. S., 466). The law passed May 11, 1911 (102 O. L., 224), makes no provision by which the tax-payer may have his case reviewed by the state tax commission either by error or appeal, and does not take away from the tax-payer his right by injunction to set aside an illegal act by the board of review, ' .
Demurrer overruled,